82 F.3d 408
Witco Corporationv.Travelers Indemnity Company, Insurance Company of NorthAmerica, Central National Insurance Company of Omaha, AetnaCasualty and Surety Company, Alliance Insurance Company,Allianz Underwriters Insurance Company, Allstate InsuranceCompany, successor in interest to Northbrook Excess andSurplus Insurance Company, Associated InternationalInsurance Company, California Union Insurance Company,Columbia Casualty Company, Employers Mutual Casualty
NO. 94-5568
United States Court of Appeals,Third Circuit.
Mar 18, 1996
Appeal From:  D.N.J., No. 93-cv-4709

1
AFFIRMED.